IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JIMMIE CASEN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2982

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 22, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Jimmie Casen, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Logan v. State, 846 So. 2d 472, 479 (Fla. 2003).

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.